DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“filter adjustment means” in claim 7 as described in page 21, lns.20-22 of applicant’s specification
“control means” in claim 8 as described in page 11, lns.6 of applicant’s specification.
“supply start means” in claim 11 as described in page 17, lns.4-5 of applicant’s specification.
“irradiation start means” in claim 11 in claim 11 as described in page 17, lns.13-14 of applicant’s specification.
“determination means” in claim 11 in claim 11 as described in page 17, lns.17-25 of applicant’s specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 20120101348).
Regarding Claim 1, Yamaguchi et al. disclose an applicator device (Fig.1, hood 14) for an endoscope including an applicator attachable to and removable from an insertion part (Fig.1, [0054] the hood 14 attached to the distal end portion 24a of the electronic endoscope 11) of the endoscope (electronic endoscope 11) to be inserted into a body cavity ([0056] introduced into the patient's body cavity), 
wherein the applicator (Fig.1, hood 14) comprises a light emitting element (Fig.1, 2 and 4, projection units 41 and 42) that irradiates an affected area of a (Fig.2, [0054]-[0056], On the periphery of the hood 14, first and second light projection units 41 and 42 are adhered to project the excitation light from the first and second optical fibers 38 and 39 to the internal body part; [0070] first and second excitation light sources 71, 72 are connected to fibers 38, 39; [0066] Each of the first and second excitation light sources 72 and 73. By irradiating the internal body part with the excitation light in such a wavelength band, the autofluorescence having wavelengths of 420 nm to 650 nm is emitted from an endogenous fluorescent substance in the living body tissue).  
Regarding Claim 9, Yamaguchi et al. discloses applicator device (Fig.1, hood 14) for the endoscope according to claim 1, wherein the applicator is a tip hood (Fig.1, hood 14) mounted to a tip portion of the insertion part (Fig.1, [0054] the hood 14 attached to the distal end portion 24a of the electronic endoscope 11).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120101348) in view of Tearney et al. (US 20160150944).
Regarding Claim 2, Yamaguchi et al. disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein a plurality of light emitting elements are arranged along a circumferential direction of the applicator.
Tearney et al. teach wherein a plurality of light emitting elements are arranged along a circumferential direction of the applicator (Fig.5, [0056] cap 105 including light sources 154-157 that can be or include, e.g., light emitting diode ( LED), laser diode (LD), and/or superluminescent diode (SLD)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi et al. to have wherein a plurality of light emitting elements are arranged along a circumferential direction of the applicator as taught by Tearney et al. in order to provide multi bands imaging and different contrast for the tissue imaging ([0056] of Tearney et al.). 
 Regarding Claim 14, Yamaguchi et al. disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein the light emitting element is a light emitting diode.
Tearney et al. teach wherein the light emitting element is a light emitting diode (Fig.5, [0056] cap 105 including light sources 154-157 that can be or include, e.g., light emitting diode (LED)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi et al. .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120101348) in view of Endo et al. (JP 2011104333, English translation provided).
Regarding Claim 3, Yamaguchi et al. disclose the claimed invention as discussed above concerning claim 1, but does not disclose wherein the applicator comprises a channel to administer the photosensitive substance to the biological tissue in the body cavity.
Endo et al. teach wherein the applicator (tip hood 71) comprises a channel (opening holes 85A, 85B, and 85C) to administer the photosensitive substance to the biological tissue in the body cavity (Figs.4-5, [0032] Figs.4-5, opening holes 85A and 85B are disposed in front of the irradiation window 37A and 37B; [0031] condensing lenses 81A and 81B have a function of condensing light emitted from the irradiation windows 37A and 37B of the endoscope distal end portion 35. Used for PDT photodynamic therapy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi et al. to have wherein the applicator comprises a channel to administer the photosensitive substance to the biological tissue in the body cavity as taught by Endo et al. in order to provide performing photodynamic diagnosis to identify the lesions ([0017] of Endo et al. The modified device of Yamaguchi et al. in view of Endo et al. will hereinafter be referred to as the modified device of Yamaguchi et al. and Endo et al.
Regarding Claim 4, the modified device of Yamaguchi et al. and Endo et al. teach the claimed invention as discussed above concerning claim 3, and Endo et al. (Figs.4-5, opening holes 85A, 85B, and 85C maintain the same circumferential angles θ1 and θ2 with respect to the arrangement positions of the condenser lenses 81A and 81B).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120101348) in view of Endo et al. (JP 2011104333, English translation provided) in further view of Ito et al. (JP 2012050511, English translation provided).
Regarding Claim 5, the modified device of Yamaguchi et al. and Endo et al. teach the claimed invention as discussed above concerning claim 3, and Yamaguchi et al. teach wherein the endoscope (electronic endoscope 11) includes, in a tip portion of the insertion part (Fig.1, distal end portion 24a), an illuminating section that illuminates the body cavity with illumination light (Fig.4, [0050] first and second lighting windows 57 and 59 for projecting the white light or the excitation light), and
a light receiving section that receives light from the body cavity (Fig.4, [0050] an imaging window 62 for receiving the reflected white light or the autofluorescence from the internal body part).
But the modified device does not teach a forceps opening that a treatment instrument inserted into the insertion part enters and exits.
Ito et al. teach a forceps opening that a treatment instrument inserted into the insertion part enters and exits ([0025] an opening 54 for a forceps outlet for exposing the forceps outlet 45 to the body cavity).
 and Endo et al. to have a forceps opening that a treatment instrument inserted into the insertion part enters and exits as taught by Ito et al. in order to provide an endoscope hood and an endoscope with a hood that can be reliably attached to a distal end portion of an endoscope without positional deviation ([0010] of Ito et al.). The modified device of Yamaguchi et al. in view of Endo et al. in further view of Ito et al. will hereinafter be referred to as the modified device of Yamaguchi et al., Endo et al. and Ito et al.
Regarding Claim 6, the modified device of Yamaguchi et al., Endo et al. and Ito et al. teach the claimed invention as discussed above concerning claim 5, and Ito et al. teach wherein the applicator (hood 50) comprises an optical filter (cut filter 51) that covers the light receiving section to dim or cut off at least the excitation light ([0025] a specific wavelength cut filter 51 that prevents excitation light and treatment light from entering the observation window 42 from light reflected in the body cavity).
Regarding Claim 7, the modified device of Yamaguchi et al., Endo et al. and Ito et al. teach the claimed invention as discussed above concerning claim 6, and Yamaguchi et al. teach wherein the applicator (hood 14) includes filter adjustment means (light cut filter 32) for adjusting an amount of the excitation light to be dimmed or switching whether to cut off the excitation light, by the optical filter ([0054] excitation light cut filter 32 covers the imaging window 62 provided in the distal end portion 24a, in order to cut off part or all of light in a wavelength band of the excitation light).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120101348) in view of Nakamura (JP 2003190091, English translation provided).
Regarding Claim 10, Yamaguchi et al. disclose the claimed invention as discussed above concerning claim 1, but does not disclose wherein the photosensitive substance is a luminescent probe, and the light emitting element irradiates the luminescent probe administered to the affected area of the biological tissue in the body cavity by the applicator with excitation light that excites the luminescent probe to emit light. 
Nakamura teaches wherein the photosensitive substance is a luminescent probe (probe 3), and the light emitting element (light emitting element 33) irradiates the luminescent probe (probe 3) administered to the affected area of the biological tissue in the body cavity by the applicator (cap 32) with excitation light that excites the luminescent probe to emit light (Figs.2 and 3, [0031] light-emitting element 33 is a light-emitting diode that emits ultraviolet light having a wavelength of 350 to 380 nm, which is excitation light that excites the living tissue of the subject).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi et al. to have wherein the photosensitive substance is a luminescent probe, and the light emitting element irradiates the luminescent probe administered to the affected area of the biological tissue in the body cavity by the applicator with excitation light that excites the luminescent probe to emit light as taught by Nakamura in order to eliminate loss of illumination light and downsize device ([0017] of Nakamura). The modified device of  in view of Nakamura will hereinafter be referred to as the modified device of Yamaguchi et al. and Nakamura.
Regarding Claim 12, the modified device of Yamaguchi et al. and Nakamura teach the claimed invention as discussed above concerning claim 10, and Nakamura teaches wherein the luminescent probe is a fluorescent probe (a fluorescence observation illumination probe 3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120101348) in view of Ito et al. (JP 2012050511, English translation provided).
Regarding Claim 13, Yamaguchi et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the light emitting element irradiates the affected area of the biological tissue in the body cavity with the excitation light that excites the photosensitive substance accumulated in the affected area to cause damage to the affected area by a photochemical reaction. 
Ito et al. teach wherein the light emitting element irradiates the affected area of the biological tissue in the body cavity with the excitation light that excites the photosensitive substance accumulated in the affected area to cause damage to the affected area by a photochemical reaction ([0004] In PDT/photodynamic therapy, the affected area of a tumor is killed by utilizing the cell killing action of active oxygen generated from a photosensitive substance by irradiation with therapeutic light; [0008]-[0009] probe for PDT includes an irradiation unit that emits treatment light, and a light guide cable that connects the emission unit and the light source device for treatment light).
.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Yamaguchi et al. (US 20120101348) discloses the applicator device for the endoscope (hood 14), the endoscope (electronic endoscope 11) being included in an endoscope system (electronic endoscope system 10) comprising: a light source device (light source device 16) that generates the illumination light to guide the light to the illuminating section (Fig.4, 57 and 59), a processor device (processor device 15) that processes a captured image based on light received from the light receiving section to generate an observation image (an imaging window 62 for receiving), and a monitor device (Fig.1, a monitor 18) electrically connected to the processor device (processor device 15), to display the observation image generated by the processor device (processor device 15). However, Yamaguchi et al. does not disclose the applicator device for the endoscope (here, control means is referring to a control circuit 46,  also described in 112(f) section above) for attenuating or cutting off an output signal concerning the excitation light from the processor device to the monitor device, when the power source device supplies the power to the light emitting element.
	Regarding Claim 11, Yamaguchi et al. (US 20120101348) does not disclose supply start means (here, supply start means is referring to a the supply switch 58 of the probe tank , also described in 112(f) section above) for starting supplying the photosensitive substance through the channel, irradiation start means (here, irradiation start means is referring to power source switch 54 of the power source device, also described in 112(f) section above) for starting the irradiation with the excitation light from the light emitting element, and determination means (here, determination means is referring to fluorescent probe 86 reacted with the residual affected areas for determining residual are present or not, also described in 112(f) section above) for determining whether a residual affected area is present in the biological tissue based on a result of luminescence observation of the luminescent probe with the light received from the light receiving section, when after treating the affected area in the biological tissue with the treatment instrument, starting supplying the luminescent probe by the supply start means, and starting the irradiation with the excitation light by the irradiation start means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130237762 A1		Fengler; John et al.
US 20060058584 A1		Hirata; Yasuo
US 20150030989 A1		Soukos; Nikolaos S. et al.
Fengler et al. (US 20130237762) disclose an applicator suitable for converting a white-light endoscope into an endoscope for combined white-light/fluorescence imaging.  applicator engages with alignment feature on the endoscope's distal end and releasably supports the optical element in an opening that is aligned with the optical port. The optical element is released in a proximal direction by pressing down on an actuator.  (See figures and [0010]-[0013]).
Hirata (US 20060058584) discloses an endoscope comprising LED bare chips 619a and 619b that are blue or purple LEDs. The fluorescent member 621 covering the front surface of these LED bare chips 619a and 619b is constituted by a fluorescent resin that can yield white light such as a YAG (yttrium/aluminum/garnet) fluorescent substance. The fluorescent member 621 is applied to cover the entire front surface of the mounting base 616 at a time after the electric sheets 618 and LED bare chips 619a and 619b are attached to the front surface of the mounting base 616 and the wires 620 are wire bonded.  (See figures and [0176]).
	Soukos et al. (US 20150030989) disclose a handheld dental device that provides photodynamic therapy comprising an optic fiber extending from the distal end of the housing through the lumen of the applicator tip; and at least one light source within or at the housing, wherein the light source provides light to the optic fiber. The system or kit may also include an applicator tip for attachment to the distal end of the housing; wherein the applicator tip has a lumen defined by a wall; at least one power 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795